     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.104 Page 1 of 11


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    RODERICK HIMES,                                Case No.: 3:20-cv-0726-JAH-BGS
      CDCR #V-34446,
12
                                       Plaintiff,    ORDER: (1) GRANTING MOTION
13                                                   TO PROCEED IN FORMA
                         vs.                         PAUPERIS [ECF No. 2]; AND (2)
14
      A. TAYLOR-GARCIA;                              DISMISSING COMPLAINT FOR
15    MARCUS POLLARD,                                FAILING TO STATE A CLAIM
                                                     PURSUANT TO 28 U.S.C. § 1915(e)(2)
16                                  Defendants.      AND 28 U.S.C. § 1915A(b)
17
18
19
20
21
22         Roderick Himes (“Plaintiff”), a state inmate currently incarcerated at the Richard J.
23   Donovan Correctional Facility (“RJD”) located in San Diego, California, and proceeding
24   pro se, has filed a civil rights action pursuant to 42 U.S.C. § 1983. (See Comp., ECF No.
25   1). In addition, Plaintiff has filed a Motion to Proceed In Forma Pauperis (“IFP”)
26   pursuant to 28 U.S.C. § 1915(a). (ECF No. 2.)
27   ///
28   ///

                                                                              3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.105 Page 2 of 11


1    I.    Motion to Proceed IFP
2          All parties instituting any civil action, suit or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee. See
4    28 U.S.C. § 1914(a). An action may proceed despite the plaintiff’s failure to prepay the
5    entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
6    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
7    prisoner and is granted leave to proceed IFP, he nevertheless remains obligated to pay the
8    entire fee in installments, regardless of whether his action is ultimately dismissed. See 28
9    U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
10         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act
11   (“PLRA”), a prisoner seeking leave to proceed IFP must also submit a “certified copy of
12   the trust fund account statement (or institutional equivalent) for . . . the six-month period
13   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
14   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
15   Court assesses an initial payment of 20% of (a) the average monthly deposits in the
16   account for the past six months, or (b) the average monthly balance in the account for the
17   past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
18   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
19   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
20   month in which the prisoner’s account exceeds $10, and forwards them to the Court until
21   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
22         In support of his IFP Motion, Plaintiff has submitted a certified copy of his inmate
23   trust account statement. (ECF No. 4.) Plaintiff’s statement shows that he had no
24   available funds to his credit at the time of filing. See 28 U.S.C. § 1915(b)(4) (providing
25   that “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing
26   a civil action or criminal judgment for the reason that the prisoner has no assets and no
27   means by which to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding
28   that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s

                                                                                  3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.106 Page 3 of 11


1    IFP case based solely on a “failure to pay . . . due to the lack of funds available to him
2    when payment is ordered.”).
3          Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 4) and
4    assesses no initial partial filing fee per 28 U.S.C. § 1915(b)(1). However, the entire $350
5    balance of the filing fees due for this case must be collected by the California Department
6    of Corrections and Rehabilitation (“CDCR”) and forwarded to the Clerk of the Court
7    pursuant to the installment payment provisions set forth in 28 U.S.C. § 1915(b)(1).
8    II.   Screening of Complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
9          A.     Standard of Review
10         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
11   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
12   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
13   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
14   who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28
15   U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en
16   banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
17   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
18   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
19   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
20   680, 681 (7th Cir. 2012)).
21         “The standard for determining whether a plaintiff has failed to state a claim upon
22   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
23   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
24   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
25   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
26   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
27   12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint to
28   “contain sufficient factual matter, accepted as true, to state a claim to relief that is

                                                                                   3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.107 Page 4 of 11


1    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation
2    marks omitted).
3           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
4    elements of a cause of action, supported by mere conclusory statements, do not suffice.”
5    Id. “Determining whether a complaint states a plausible claim for relief [is] ... a context-
6    specific task that requires the reviewing court to draw on its judicial experience and
7    common sense.” Id. The “mere possibility of misconduct” or “unadorned, the defendant-
8    unlawfully-harmed me accusation[s]” fall short of meeting this plausibility standard. Id.;
9    see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
10          B.      Plaintiff’s Allegations 1
11          Plaintiff has been housed at RJD since February 8, 2019. (See Compl. at 4.)
12   Plaintiff claims he “relied on CDCR employees to provide the transfer an “alternative
13   custody program” known as “Male Community Reentry Program (MCRP).” (Id.)
14   Plaintiff alleges Defendant Taylor-Garcia, an RJD Correctional Counselor, is
15   “responsible” for “presenting inmate’s case to classification staff representative (CSR)
16   for an endorsement of a transfer to all institutions within CDCR.” (Id.)
17          On February 19, 2019, Plaintiff “appeared before the Unit Classification
18   Committee (UCC)” and “informed [Taylor-Garcia] about the MCRP transfer.” (Id. at 5.)
19   Plaintiff claims Taylor-Garcia told him that he could “re-apply” for the MCRP. (Id.)
20   However, Plaintiff alleges he had already been approved for transfer and Taylor-Garcia
21   had access to Plaintiff’s file that contained the documentation regarding the transfer. (See
22   id.)
23          On May 28, 2019, Plaintiff “appeared before the Classification Committee, for
24   program review again,” and they referred Plaintiff’s case to the CSR for a “non-adverse
25   transfer” to either the California Institution for Men (CIM) or alternatively, the California
26
27
     1
      The Court will refer to the page numbers as they are imprinted by the court’s electronic case filing
28   system.

                                                                                          3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.108 Page 5 of 11


1    Men’s Colony (“CMC”). (Id.) Plaintiff submitted an “inmate/parolee Request for
2    Interview to Defendant Taylor.” On July 15, 2019, Taylor-Garcia “responded to
3    Plaintiff’s request for interview” and told him that she would “review” his case and if “all
4    case factors meet MCRP” she would try to “complete case in July.” (Id. at 5-6.)
5             Taylor-Garcia interviewed Plaintiff on July 19, 2019 and informed him that his
6    “transfer to [CIM] was rescind[ed] due to error and the MCRP [was] more appropriate for
7    support and stability after [Plaintiff] paroled.” (Id. at 6.) Based on these representations,
8    Plaintiff withdrew his “grievance from the record.” (Id.)
9             Plaintiff appeared before the “Institution CIS Committee (ICC)” on July 25, 2019
10   at which Taylor-Garcia “represented Plaintiff at the special ICC hearing regarding the
11   MCRP.” (Id.) Taylor-Garcia “recommended the MCRP to Warden Patrick Covello for
12   his approval.” (Id.) On July 29, 2019, Plaintiff was “approved for MCRP placement.”
13   (Id.)
14            On August 30, 2019, Plaintiff “was interviewed a second time in regard to the
15   MCRP endorse[ment] and transfer.” (Id. at 7.) Plaintiff claims he felt “pressure” from
16   Taylor-Garcia. (Id.) On October 10, 2019, Plaintiff was “interviewed for the third time
17   about MCRP-transfer.” (Id.) Plaintiff then submitted an “inmate/parolee Request for
18   Interview” to Taylor-Garcia. (Id.) Taylor-Garcia responded, “you have submitted an
19   appeal regarding placement in MCRP [and] as I stated, you are currently pending
20   placement.” (Id.) She also informed Plaintiff that he also had a “pending MDO 2
21   evaluation due to eligible violent offense.” (Id.)
22            Plaintiff claims that inmates “nearing the end of their incarceration” are provided
23   the “opportunity to begin reintegrating into society” but Taylor-Garcia “purposefully
24   deprived Plaintiff [this] privilege. (Id. at 8.) Plaintiff alleges the MCRP is an
25   “Alternative Custody Program (ACP)” which “allows eligible inmates committed to state
26
27
28   2
         “MDO” is an acronym for “Mentally Disordered Offender.” See Cal. Penal Code § 2960 et seq.

                                                                                      3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.109 Page 6 of 11


1    prison to serve their sentence in the community in lieu of confinement in state prison.”
2    (Id.) Plaintiff claims Taylor-Garcia “caused Plaintiff from being transferred” which
3    resulted in “atypical significant hardship,” along with “mental anguish and undue stress.”
4    (Id.) Plaintiff “feels that this hindering of a transfer” prevents him from a “better lifestyle
5    of a normal environment to reintegrating into society.” (Id.
6          Plaintiff seeks declaratory and injunctive relief, along with unspecified
7    compensatory and punitive damages. (See id. at 14.)
8          C.     42 U.S.C. § 1983
9          Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
10   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
11   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
12   allege two essential elements: (1) that a right secured by the Constitution or laws of the
13   United States was violated, and (2) that the alleged violation was committed by a person
14   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
15   789 F.3d 1030, 1035-36 (9th Cir. 2015).
16         D.     Warden Pollard
17         Plaintiff names Warden Pollard as a Defendant in this matter. (See Compl. at 1, 2.)
18   Plaintiff further alleges that Warden Pollard “is and has been responsible for
19   promulgating, supervising the promulgation of, implementing, supervising the
20   implementation of, monitoring compliance with, enforcing and or supervising the
21   enforcement of policies and procedures affecting inmates transferred.” (Id. at 9.)
22         However, Plaintiff fails to state a plausible claim for relief under § 1983 because
23   he fails to include “further factual enhancement” which describes how or when this
24   Defendant was actually aware of a serious risk of harm to Plaintiff. Iqbal, 556 U.S. at 678
25   (citing Twombly, 550 U.S. at 557).
26         There is no respondeat superior liability under 42 U.S.C. § 1983. Palmer v.
27   Sanderson, 9 F.3d 1433, 1437-38 (9th Cir. 1993). “Because vicarious liability is
28   inapplicable to ... § 1983 suits, [Plaintiff] must plead that each government-official

                                                                                 3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.110 Page 7 of 11


1    defendant, through the official’s own individual actions, has violated the Constitution.”
2    Iqbal, 556 at 676; see also Jones v. Community Redevelopment Agency of City of Los
3    Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (even pro se plaintiff must “allege with at
4    least me degree of particularity overt acts which defendants engaged in” in order to state
5    a claim).
6            As currently pleaded, Plaintiff’s Complaint offers no factual detail from which the
7    Court might reasonably infer a plausible claim for relief based on a violation of any
8    constitutional right on the part of Warden Pollard. Fed. R. Civ. P. 8 “demands more than
9    an unadorned, the-defendant-unlawfully-harmed-me accusation,” and in order “[t]o
10   survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted
11   as true, to ‘state a claim for relief that is plausible on its face.’” Iqbal, 662 U.S. at 678
12   (quoting Twombly, 550 U.S. at 555, 570). And a supervisory official may only be held
13   liable under § 1983 if Plaintiff alleges his “personal involvement in the constitutional
14   deprivation, or … a sufficient causal connection between the supervisor’s wrongful
15   conduct and the constitutional violation.” Keates v. Koile, 883 F.3d 1228, 1242-43 (9th
16   Cir. 2018); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).
17           Therefore, the Court sua sponte dismisses Defendant Pollard based on Plaintiff’s
18   failure to state a plausible individual liability claim against him. See 28 U.S.C.
19   § 1915(e)(2)(B)(ii) and § 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Rhodes, 621 F.3d at
20   1004.
21           E.    Retaliation claims
22           Plaintiff also contends that “intentional acts by [Taylor-Garcia] have caused
23   Plaintiff from being transferred and this malicious retaliation action has caused atypical
24   significant hardships.” (Compl. at 8.)
25           Allegations of retaliation against a prisoner’s First Amendment rights to speech or
26   to petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 527,
27   532 (9th Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989);
28   Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir. 1995).

                                                                                   3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.111 Page 8 of 11


1           A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
2    Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
3    Watison, 668 F.3d at 1114.3 Second, Plaintiff must allege Defendants took adverse action
4    against him. 4 Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Third, Plaintiff
5    must allege a causal connection between the adverse action and the protected conduct. 5
6    Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the “official’s acts would chill or
7    silence a person of ordinary firmness from future First Amendment activities.” Rhodes,
8    408 F.3d at 568 (internal quotation marks and emphasis omitted). 6 Fifth, Plaintiff must
9    allege “that the prison authorities’ retaliatory action did not advance legitimate goals of
10   the correctional institution....” Rizzo, 778 F.2d at 532; Watison, 668 F.3d at 1114-15.
11          Here, it is not clear that Taylor-Garcia took an “adverse action” against him.
12   Plaintiff claims Taylor-Garcia denied him the “privilege” to participate in the MCRP
13   program which he describes as a “voluntary program that allows eligible inmates
14   committed to state prison to serve their sentence in the community.” Compl. at 8.
15   However, Plaintiff has submitted documents as exhibits to his Complaint which appear to
16   contradict this claim. Plaintiff has submitted a letter from Paul Hail, Captain with the
17   CDCR in which he addresses Plaintiff’s request for the status of his “transfer into the
18
19
     3
      The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d 559, 568 (9th
20   Cir. 2005).
21   4
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
22   mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.

23   5
      Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
     chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
24   668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
25   evidence of retaliatory intent.”)).
     6
26     “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
     other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
27   That the retaliatory conduct did not chill Plaintiff from suing the alleged retaliator does not defeat the
     retaliation claim at the motion to dismiss stage. Id. at 569.
28

                                                                                             3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.112 Page 9 of 11


1    Male Community Reentry Program (MCRP).” (See ECF No. 1-3 at 30, Correspondence
2    dated Nov. 6, 2019.) Captain Hail acknowledges that Plaintiff’s file was reviewed and
3    the CDCR “has determined that you have already been screened and endorsed to
4    participate in the MCRP in San Diego.” (Id.) However, Plaintiff was also informed that
5    his “required need for a Mentally Disordered Offender (MDO) evaluation precludes
6    [Plaintiff] from transfer at this time.” (Id.)
7           Plaintiff’s Complaint does not contain any specific allegations as to how Taylor-
8    Garcia purportedly caused this delay in his participation of the MCRP program. See
9    Watison, 668 F.3d at 1114; Soranno’s Gasco, Inc. v. Morgan, 874 F.2d 1310, 1314 (9th
10   Cir. 1989) (retaliation claims requires a showing that Plaintiff’s protected conduct was
11   “the ‘substantial’ or ‘motivating’ factor behind the defendant’s conduct.”). Moreover,
12   Plaintiff has not been denied the right to participate in this program, he has only been told
13   that he must have an evaluation before he can transfer to the MCRP.
14          Plaintiff further fails to allege facts which plausibly show how or why a delay
15   “would chill or silence a person of ordinary firmness from future First Amendment
16   activities,” Rhodes, 408 F.3d at 568, and as currently pleaded, Plaintiff fails to claim that
17   he “suffered some other harm,” Brodheim, 584 F.3d at 1269, that was “more than
18   minimal.” Rhodes, 408 F.3d at 568 n.11. Finally, Plaintiff fails to allege Defendants’
19   notifying him of his need to complete an MDO evaluation before participating in MCRP
20   “failed to advance a legitimate goal of the correctional institution.” Rizzo, 778 F.2d at
21   532; Watison, 668 F.3d at 1114-15.
22          Therefore, Plaintiff’s retaliation claims must also be dismissed for failure to state a
23   claim upon which § 1983 relief can be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii), 28
24   U.S.C. § 1915A(b)(1)
25   III.   Conclusion and Orders
26          For the reasons explained, the Court:
27          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
28   (ECF No. 2);

                                                                                 3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.113 Page 10 of 11


1           2.     DIRECTS the Secretary of the CDCR, or his designee, to collect from
2     Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing
3     monthly payments from his account in an amount equal to twenty percent (20%) of the
4     preceding month’s income and forwarding those payments to the Clerk of the Court each
5     time the amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2). ALL
6     PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
7     ASSIGNED TO THIS ACTION;
8           3.     DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
9     Diaz, Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
10          4.     DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
11    relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B) and § 1915A(b) and
12    GRANTS him forty-five (45) days leave from the date of this Order in which to file an
13    Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
14    Amended Complaint must be complete by itself without reference to his original
15    pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
16    will be considered waived. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
17    Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
18    supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
19    (noting that claims dismissed with leave to amend which are not re-alleged in an
20    amended pleading may be “considered waived if not repled.”).
21          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
22    will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
23    state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)
24    and 1915A(b), and his failure to prosecute in compliance with a court order requiring
25    amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
26    not take advantage of the opportunity to fix his complaint, a district court may convert the
27    dismissal of the complaint into dismissal of the entire action.”).
28

                                                                                  3:20-cv-0726-JAH-BGS
     Case 3:20-cv-00726-JAH-BGS Document 7 Filed 05/06/20 PageID.114 Page 11 of 11


1           5.     The Clerk of Court is directed to mail a court approved form civil rights
2     complaint to Plaintiff.
3
4     IT IS SO ORDERED.
5
6     Dated: May 6, 2020
7                                                Hon. John A. Houston
                                                 United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                3:20-cv-0726-JAH-BGS
